Citation Nr: 1017065	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  09-11 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from January 1973 to 
February 1976.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a May 2007 rating 
decision of the VA Regional Office (RO) in Portland, Oregon 
that denied service connection for multiple disorders, 
including PTSD, to which the Veteran filed a timely notice of 
disagreement in April 2008.  Following a February 2009 
statement of the case, the Veteran's substantive appeal was 
received in March 2009 indicating that he only wished to 
appeal the issue of entitlement to service connection for 
PTSD.  In view of such, the Board finds that the other issues 
are not before the Board. 

The record in this case reflects that in July 2006 the 
Veteran was noted to have a positive depression screening.  
Such finding may be construed as a diagnosis of depression, 
however, neither the pleadings nor the facts raise a claim 
for this diagnosis.  As such, the sub- issue is not on appeal 
in this case.  See Clemons v. Shinseki, 23 Vet. App. 1(2009).  
We also note that, in this case, the appellant is not self-
represented.


FINDINGS OF FACT

1.  The Veteran has a diagnosis of PTSD.

2.  The Veteran did not engage in combat.

3.  An in-service stressor is not verified.

4.  The Veteran does not have PTSD as a result of an in-
service stressor.




CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103A, 5107, (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 4.125 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for PTSD as the result 
of exposure to traumatic and stressful events in service.  

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice 
requirements of the VCAA apply to all elements of a service-
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the VCAA duty to notify was fully satisfied prior to 
the initial unfavorable decision on the claim in a letter 
sent to the appellant in June 2006 that fully addressed the 
notice elements.  Consequently, the Board finds that adequate 
notice has been provided as the appellant was informed of 
what evidence is necessary to substantiate the elements 
required to establish service connection for PTSD.  Notice 
regarding the effective date elements of the claim was also 
sent to the Veteran in the same communication. See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For these reasons, the 
Board may proceed to decide the appeal.

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him in procuring 
pertinent records, and providing an examination when 
necessary. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  In this regard, the Board finds that VA has 
made the required efforts to assist the appellant in 
obtaining the evidence necessary to substantiate the claim of 
entitlement to service connection for PTSD.  The appellant 
has submitted statements in support of his claim, including 
background history and circumstances of his service which 
have been carefully considered.  VA clinical records have 
been associated with the claims folder.  In a Memorandum 
dated in May 2007, the RO made a formal determination that 
the information received from the Veteran to verify his 
stressor experiences was insufficient to send to the U. S. 
Army and Joint Services (JSRRC) to research for 
corroboration, or for a military record.  In April 2008, the 
Veteran specifically requested that a query be sent to a 
former fellow service member to corroborate his PTSD 
stressors.  He submitted that member's social security 
number.  The record reflects that the RO wrote to the service 
member in April 2008, but no response was received from him.  
The Board observes that neither the appellant nor his 
representative contends that there is additional outstanding 
evidence that has not been considered with respect to his 
claim. 

The Board recognizes that the Veteran has not had a VA 
examination.  In determining whether a medical examination be 
provided or medical opinion obtained, there are four factors 
to consider: (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
evidence establishing an in-service event, injury, or 
disease, or manifestations during the presumptive period; (3) 
an indication that the disability or symptoms may be 
associated with service; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

In this case, the Board finds that there is no reliable lay 
or medical foundation to support the claim of service 
connection for PTSD other than lay assertion which is not 
deemed to be credible for reasons explained in the legal 
analysis portion of this decision.  Additionally, there is no 
reliable evidence which satisfies the second or third 
criterion of the McLendon analysis to establish service 
connection.  The Board also finds that the evidence of record 
is otherwise sufficient and adequate to render a decision on 
the claim.  Therefore, a VA examination is not deemed to be 
warranted.

After a careful review of the file, the Board finds that all 
necessary development has been accomplished and that 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The Board concludes that further assistance from VA would not 
aid the Veteran in substantiating the claim.  Therefore, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA does not have a duty to assist that is unmet with 
respect to the issue of entitlement to service connection for 
PTSD.  See 38 U.S.C.A. § 5103A (a) (2); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  The claim is ready 
to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp 2009); 38 C.F.R. § 3.303 (2009).  To establish service 
connection, there must be evidence of a relationship between 
a current disability and active service. See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2009).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2009); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. (Under the law in effect since the Veteran 
filed his claim for service connection for PTSD, a diagnosis 
of PTSD must be rendered in accordance with 38 C.F.R. 
§ 4.125(a) (2009), which incorporates the provisions of the 
fourth edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).)  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. See 38 U.S.C.A. § 1154(b) 38 C.F.R. § 3.304(f) 
(2009).

Factual Background

The Veteran's DD Form 214 shows that he served in the Air 
force with a military occupational specialty of munitions 
maintenance specialist.  He had one year and two days of 
foreign service but received no medals for combat service. 

Service treatment records reflect that the appellant's 
psychiatric status was evaluated as normal in December 1975 
prior to separation from service.  He denied nervous trouble 
of any sort at that time and no defects were recorded.

The Veteran filed a claim in May 2006 for conditions that 
included PTSD.  He indicated that he served in Vietnam 
between April 1974 and April 1975.  He also noted that he 
served at Udorn Air Base in Thailand in 1974.  

Subsequently received were VA outpatient clinic records 
dating from June 2005 reflecting that the appellant attended 
the Introduction Clinic Class and received information and 
counselling in various areas of VA healthcare services.  The 
appellant was afforded a comprehensive history and physical 
evaluation in July 2005 where it was noted that this was his 
first visit to the VA.  He underwent PTSD screening and was 
requested to respond as to whether he had ever had any 
experience that was so frightening, horrible, or upsetting 
that in the past month he: had nightmares about it or thought 
about when he did not want to; tried hard not to think about 
it and went out of his way to avoid situations that reminded 
him of it; or was constantly on guard or easily startled; to 
which the appellant answered no to all three questions.  He 
did answer yes to feeling numb and detached from others, 
activities or surroundings.  The VA nurse practitioner then 
noted that the PTSD screen was positive.  The 
diagnoses/impressions included PTSD for which the Veteran was 
encouraged to seek assistance and a compensation and pension 
examination through the Vet Center.  It was noted that the 
Veteran did not want medications and did not want a mental 
health or PTSD referral.  He was reported to have stated that 
he "hangs out" with many veterans and helped homeless 
veterans himself and that was a sort of self therapy for him.  
When seen in VA Preventative Health and Counseling 11 months 
later in July 2006, the Veteran underwent another PTSD screen 
that was found to be positive.  On this occasion, he answered 
yes to all of the points on the PTSD screen questionnaire to 
which he had previously responded no.  Upon further 
evaluation by his primary care provider on that same day, the 
Veteran had no complaints referable to PTSD.  It was noted 
that he was not currently receiving mental health services 
for PTSD or treatment at a Vet Center.  It was recorded that 
he declined to be referred to PTSD orientation classes to 
learn more about this condition and possible treatment 
options.  

Responses to a VA PTSD questionnaire for compensation 
purposes were received in August 2006 in which the Veteran 
related that his military occupational specialties were 
munitions maintenance specialist, explosives operator, and 
nuclear weapons transport crew chief.  He stated that he was 
stationed at Udorn Air Force Base, Thailand, but had 
temporary duty throughout Thailand and South Vietnam.  The 
Veteran stated that he received the Vietnam Service Ribbon.  
He was requested to send a copy of the award showing that he 
had received it but nothing has been received to date.  

The Veteran reported that while transporting explosives from 
a bomb dump to the air base, he had to travel some two miles 
through rice fields and jungle during which they occasionally 
came under small arms fire, usually from automatic weapons.  
He related that he was a member of a [unnamed] campaign prior 
to the "killing fields" in April 975.  He denied knowing 
any American casualties and said he did not know the 
disposition of enemy troops.  The appellant provided several 
names as witnesses to an [unnamed] event, but also related 
that the NCO was aware of activity.  In another entry, he 
related that while on an outing off base in a bar, he 
witnessed terrible degradation of women, including 
bestiality, and had to leave.  He said that he was threatened 
at knife point in an attempted robbery on a moving bus, but 
that he threw his assailant from the bus travelling at 
approximately 40 miles per hour.  He related that the culprit 
did not show any signs of life as the bus drove away and that 
he did not know if the person lived or died.  The Veteran 
added that "I believe the entire tour to be a stressor sent 
to a country to [perpetuate] the death of [innocent] 
civilians leaving a wife behind alone and [lonely] the near 
loss of relationship due to [infidelity], the loss of 
[innocence] and trust, in a war few believed in only to be 
brought home to a hostile home [environment] for training to 
transport and protect [nuclear] weapons and trained to kill 
anyone who [inadvertently] or [intentionally] [inhibited] the 
transport of the weapons."

Legal Analysis

The Veteran asserts that he now has PTSD as the result of 
traumatic stressors from service in Thailand or Vietnam for 
which he is entitled to service connection for PTSD.  The 
Board acknowledges that the VA clinical records reflect a 
marginal diagnosis of PTSD.  Thus, the issue before the Board 
is whether his claimed in-service stressors occurred, and 
whether there is a link, established by clinical evidence, 
between the current symptoms and the claimed in-service 
stressors.  

However, after a careful review of the record, the Board 
finds that although that the Veteran has met the first 
criteria for establishing service connection for PTSD which 
is a diagnosis rendered in accordance with DSM-IV, it is 
found that the claim for service connection must nonetheless 
fail because the second criterion, credible evidence or 
verification of an inservice stressor is not demonstrated.  
For this reason, the evidence weighs against a grant of 
service connection for PTSD.  

In Moreau v. Brown, 9 Vet. App. 389, 394- 95 (1996), the 
Court set forth the analytical framework for establishing the 
presence of a recognizable stressor which is the essential 
prerequisite to support a diagnosis of PTSD, that is; (1) 
whether the evidence demonstrates that stressful events 
occurred and (2) whether the stressful events are sufficient 
to support a diagnosis of PTSD.  The diagnosis of PTSD must 
be rendered in accordance with 38 C.F.R. § 4.125(a) (2009) 
which incorporates the provisions of the fourth edition of 
the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV).  A Veteran's statements alone are not sufficient to 
establish the occurrence of an in-service stressor.  
Corroborating evidence is needed to support the claim of 
service connection for PTSD.  See 38 C.F.R. § 3.304(f); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

At the outset, the Board points out that service personnel 
records do not show that the Veteran received any citations 
or awards for participation in combat with the enemy. See 38 
C.F.R. § 3.304(f).  He states that he occasionally came under 
some small arms fire two miles outside of the base, but such 
assertions are vague, unable to be verified and do not 
establish credible participation in combat activity in the 
military.  As such, the Board finds that the Veteran did not 
engage in combat with the enemy.  Therefore, the provisions 
of 38 U.S.C.A. § 1154(b) are not applicable.

Furthermore, the Board notes that, although the Veteran noted 
in his claim for PTSD that he served in Vietnam, the Board 
finds that there is no confirmation that the Veteran ever had 
service in that country.  In this regard, the Board observes 
that the Veteran has alleged in the PTSD questionnaire of 
August 2006, the he served in the Republic of Vietnam on 
temporary duty while stationed in Thailand.  However, the 
Board has reviewed the Veteran's service personnel records 
and while they show he had overseas service at Udorn Air Base 
in Thailand, there is nothing in the records to indicate that 
he served in Vietnam at any point to include temporary duty.  
Moreover, a July 2006 request for information reply noted 
that there was no evidence in the Veteran's file at Code 13 
to substantiate any service in the Republic of Vietnam.  In 
addition, the Board notes that the Veteran requested that an 
inquiry be sent to a former fellow service member to 
corroborate the claimed stressors.  The RO sent a letter to 
the service member in April 2008, but no response has been 
received.  Finally, while the Veteran stated he received the 
Vietnam Service Ribbon, the said award is not in the service 
personnel records and the Veteran has not submitted a copy of 
the award as requested.  As such, the Board finds that his 
statements of service in Vietnam lack credibility.  

The record demonstrates that the Veteran has no combat 
status.  Therefore, corroborating evidence, which may include 
lay statements, are needed to support the claim of service 
connection for PTSD based on non-combat stressors. See 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  In this case, however, the stressful events the 
Veteran reports while serving in Thailand are unable to be 
corroborated to any extent.  While the depiction of several 
events is vivid, they tend to be anecdotal and not subject to 
official record keeping.  The Board thus finds that a 
stressor necessary to support the diagnosis of PTSD related 
to the Veteran's military experiences cannot be objectively 
documented or sufficiently confirmed otherwise.  The Board 
has considered his lay statements in this regard in support 
of the claim.  However, the Board is not required to accept a 
Veteran's uncorroborated account of his active duty 
experiences. See Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991)

The Board points out that although the Veteran has a 
diagnosis of PTSD, a medical opinion diagnosing PTSD does not 
suffice to prove the occurrence of the claimed in-service 
stressor. Cohen v. Brown, 10 Vet. App. 128, 142 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395- 396 (1996).  While it 
is well established that it is the province of trained health 
care providers to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation 
(Jones v. Brown, 7 Vet. App. 134, 137 (1994)), it is the 
Board's responsibility to assess the credibility and weight 
to be given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)). See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches.  The 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  The question of whether a 
specific event reported by a veteran as a stressor is a 
question of fact for the Board to decide. See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  

In summary, the Board concludes that the record does not 
contain evidence that establishes the criteria for a grant of 
service connection for PTSD.  There is no credible supporting 
evidence proving the stressors the Veteran reports.  The 
Board thus finds that there are no sufficiently proven in-
service stressful experiences to support the diagnosis of 
PTSD which has been given.  Absent credible supporting 
evidence corroborating the claimed stressors, the regulatory 
criteria for a grant of service connection for PTSD have not 
been met, and service connection for such must be denied.  

The preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD, and it is denied. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  


ORDER

Service connection for PTSD is denied.



____________________________________________
E.I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


